The plaintiff brought suit to recover damages for personal injury alleged to have been caused by the negligence of the defendant in driving its street car upon an automobile in which she was riding. The two issues of negligence and damages were answered in her favor, and from the judgment rendered thereon the defendant appealed.
The only exceptions relate to the instruction given the jury on the second issue. A reasonable interpretation of the instruction excludes the recovery of damages upon any element not supported by the evidence, and we find no sufficient ground for awarding a new trial.
No error.